This opinion is subject to administrative correction before final disposition.




                                Before
                HOLIFIELD, STEWART, and DEERWESTER
                       Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                       Robert P. BROWN
           Master Gunnery Sergeant (E-9), U.S. Marine Corps
                             Appellant

                              No. 202000057

                           Decided: 30 March 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                               K. Scott Woodard

   Sentence adjudged 24 October 2019 by a general court-martial con-
   vened at Marine Corps Base Camp Lejeune, North Carolina, consist-
   ing of a military judge sitting alone. Sentence in the Entry of Judg-
   ment: reduction to E-1, confinement for fourteen months, 1 and a bad-
   conduct discharge.

                              For Appellant:
                    Captain Daniel J. McCoy, JAGC, USN




   1 The convening authority suspended confinement in excess of two months
pursuant to a plea agreement and disapproved an adjudged letter of reprimand as a
matter of clemency.
                United States v. Brown, NMCCA No. 202000057
                             Opinion of the Court

                                 For Appellee:
                     Lieutenant John L. Flynn, JAGC, USN
                       Major Kerry E. Friedewald, USMC

                           _________________________

        This opinion does not serve as binding precedent under
              NMCCA Rule of Appellate Procedure 30.2(a).

                           _________________________

PER CURIAM:
   After careful consideration of the record and briefs of counsel, 2 we have
determined that the findings and sentence are correct in law and fact and
that no error materially prejudicial to Appellant’s substantial rights occurred.
Uniform Code of Military Justice arts. 59, 66, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                                  FOR THE COURT:




                                  RODGER A. DREW, JR.
                                  Clerk of Court




   2 Appellant raised one assignment of error: that the Government failed to prepare
a proper record for appellate review, in that the record did not contain a complete
charge sheet. The Court subsequently granted the Government’s motion to attach the
charge sheet. As the record before the Court is complete, we find the issue moot. See
United States v. Clifton, 35 M.J. 79 (C.M.A. 1992).




                                         2